Citation Nr: 1307395	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-37 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle disability. 

2. Entitlement to service connection for a right ankle disability

3. Entitlement to service connection for a left shoulder disability. 

4. Entitlement to service connection for a right shoulder disability. 

5. Entitlement to an initial rating greater than 10 percent disabling for status post compression fracture with arthritic changes, lumbar spine and anterior osteophytes, cervical spine.  

6. Entitlement to a compensable initial rating for chondromalacia, left knee. 

7. Entitlement to a compensable initial rating for chondromalacia, right knee. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from March 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In August 2012 a Board videoconference hearing was held before the undersigned; the transcript is of record. 

The issue of an increased rating for hiatal hernia with gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of service records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A pre-discharge examination was conducted in January 2009.  The Veteran reported a history of bilateral shoulder injury 16 years prior when doing physical fitness.  Service treatment records show that he was put on a profile for his shoulders. The Veteran also reported bilateral ankle injuries 15 years prior when doing parachute jumps.  He reported doing 300 parachute jumps during service.  X-rays were negative for left and right ankle and left and right shoulder disabilities.  Physical examination did not note any functional impairments.  No opinions on whether any left ankle, right ankle, left shoulder, and/or right shoulder disabilities were related to service were provided.     

At the August 2012 Board hearing the Veteran testified that his ankles, knees and back conditions had gotten worse.  He also testified that he had a MRI of his ankles in service and that he was given insoles to help with his ankle problems.  The Veteran also reported being treated for his shoulders in service. 

In light of the Veteran's testimony, and the length of time since the last examination, another examination is necessary to determine what are the Veteran's current bilateral ankle, shoulder, knee and back disabilities and the extent of their impairment, and to provide an opinion as to whether any current bilateral ankle and shoulder disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and any associated testing, including a MRI if needed.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

(a) The examiner shall provide a diagnosis of all current left ankle, right ankle, left shoulder, right shoulder, left knee, right knee, and back disabilities; 

(b) The examiner shall provide complete findings, to include range of motion testing, as to the functional impairment of all disabilities;

(c) The examiner shall provide an opinion as to whether it is at least as likely as not that any left ankle, right ankle, left shoulder and/or right shoulder disabilities were incurred in or are related to any injury or disease in service to include 300 parachute jumps in service.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. If the Veteran indicates during the above VA examination that he has received any outpatient treatment for these conditions, then efforts should be made to get such records.

3. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


